Exhibit 10.2

 

Purchase and Assignment Agreement

 

This Purchase and Assignment Agreement (this “Agreement”) is entered into on
September 30, 2014 by and between Vaxstar LLC (the “Assignor”) and Valuesetters,
Inc. (the “Assignee”).

 

WHEREAS, the Assignor is the legal and beneficial owner of certain assets
associated with the operations of a Voice over IP network (the “Business”),
which it purchased from TelcoSoftware.com Corp. pursuant to a contract of sale
dated September 30, 2014;

 

WHEREAS, Assignor desires to assign to Assignee and Assignee desires to accept
from Assignor the rights and interests to the Business on the basis of the
representations, warranties and agreements contained in this Agreement;

 

WHEREAS, as consideration for assignment of the Business by Assignor, the
Assignee agrees to pay $1,000,000 (the “Purchase Price”);

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

 1. Assignment

 

 1. On the Closing Date (as defined below), in exchange for a $1,000,000
    increase in the amount due to the Assignor, under the Amended Loan and
    Security Agreement dated July 25, 2014, between Assignor and Assignee, as
    full payment of the Purchase Price, the Assignor hereby absolutely,
    irrevocably and unconditionally sells, assigns, conveys, contributes and
    transfers to the Assignee the rights and interests to the Business owned by
    the Assignor and all of its rights and benefits thereunder and conferred
    therein and the Assignee accepts such assignment.

 

 2. The closing of the assignment contemplated hereunder shall take place within
    simultaneously with the Assignor’s purchase of the Business (the “Closing
    Date”).

 

 2. Additional Documents. The Assignor agrees to take such further action and to
    execute and deliver, or cause to be executed and delivered, any and all
    other documents which are, in the opinion of the Assignee or its counsel,
    necessary to carry out the terms and conditions of this Agreement.

 

 

 3. Effective Date and Counterpart Signature. This Agreement shall be effective
    as of the date first written above. This Agreement, and acceptance of same,
    may be executed in one or more counterparts, each of which shall be deemed
    an original, but all of which together shall constitute one and the same
    instrument. Confirmation of execution by email of a facsimile signature page
    shall be binding upon that party so confirming.

 

 4. Representations and Warranties of the Assignee.

 

 1. Organization; Authority. This Agreement, when executed and delivered by the
    Assignee, will constitute a valid and legally binding obligation of the
    Assignee, enforceable against the Assignee in accordance with its terms.

 

 2. Investment Experience: Access to Information and Preexisting Relationship.
    The Assignee (a) either alone or together with its representatives has such
    knowledge and experience in financial and business matters as to be capable
    of evaluating the merits and
    

     

     

    
 3. risks of this investment and make an informed decision to so invest, and has
    so evaluated the risks and merits of such investment, (b) has the ability to
    bear the economic risks of this investment and can afford a complete loss of
    such investment, (c) understands the terms of and risks associated with the
    acquisition of the Business, including, without limitation, a lack of
    liquidity, price transparency or pricing availability and risks associated
    with the industry in which the Company operates, (d) has had the opportunity
    to review such disclosure regarding the Company, its business, its financial
    condition and its prospects as the Assignee has determined to be necessary
    in connection with the assignment of the Business.

 

 3. General Solicitation. The Assignee is not accepting such assignment as a
    result of any advertisement, article, notice or other communication
    regarding the Business published in any newspaper, magazine or similar media
    or broadcast over television or radio or presented at any seminar or any
    general solicitation or general advertisement.

 

 4. No Conflicts: Advice. Neither the execution and delivery of this Agreement
    nor the consummation of the transactions contemplated hereby, does or will
    violate and constitution, statute, regulation, rule, injunction, judgment,
    order, decree, ruling, charge or other restriction of any government,
    governmental agency, or court to which the Assignee is subject or any
    provision of its organizational documents or other similar governing
    instruments, or conflict with, violate or constitute a default under any
    agreement, credit facility, debt or other instrument or understanding to
    which the Assignee is a party. The Assignee has consulted such legal, tax
    and investment advisors as it, in its sole discretion, has deemed necessary
    or appropriate in connection with the assignment of the Business.

 

 5. No Litigation. There is no action, suit, proceeding, judgment, claim or
    investigation pending or to the knowledge of the Assignee, threatened
    against the Assignee which could reasonable be expected in any manner to
    challenge or seek to prevent, enjoin, alter, or materially delay any of the
    transactions contemplated hereby.

 

 

 5. Representations and Warranties of the Assignor. Assignor owns and is
    conveying to Assignee all of its rights, title and interests to the Business

 

6.Governing Law; Submissions to Jurisdiction. This Agreement shall for all
purposes be deemed to be made under and shall be construed in accordance with
the laws of the State of New York. Each of the parties hereby agrees that any
action, proceeding or claim against it arising out of or relating in any way to
this Agreement shall, to the fullest extent applicable, be brought and enforced
in any state court of competent jurisdiction in the State of New York, County of
New York, or any federal court of competent jurisdiction in the Southern
District of New York and irrevocably submits to such jurisdiction, which
jurisdiction shall be exclusive. Each of the parties hereby waives any objection
to such exclusive jurisdiction and that such courts represent an inconvenient
forum.

 7. Amendments. No provision hereof may be waived or modified other than by an
    instrument in writing signed by the party against who enforcement is sought.

 

 8. Severability. If any provision of this Agreement shall be invalid or
    unenforceable in any jurisdiction, such invalidity or unenforceability shall
    not affect the validity or enforceability of the remainder of this Agreement
    in that jurisdiction or the validity or enforceability of any provision of
    this Agreement in any other jurisdiction.

 

 

 

 

IN WITNESS WHEREOF, the parties hereunder have executed this Agreement as of the
date first above written.

 

ASSIGNOR: Vaxstar LLC

 

 

By: /s/ Mark Richards

Name:   Mark Richards

 

ASSIGNEE: Valuesetters, Inc.

 

 

 

By: /s/ Manuel Teixeira

Name:   Manuel Teixeira

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 